DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5, 24 and 25, there is no cited art that discloses, a calibration device for a wireless power system including a first and second coil comprising, a load unit replicating the first and second load states and a voltage sensor measuring the plurality of first and the plurality of second output voltage signal corresponding to input voltage signals of different frequencies, wherein the circuits are connected and operative as recited in claim 1 and wherein voltage sensor if further operative to “communicate the plurality of first output voltage signals and the plurality of second output voltage signals to a controller that is configured to determine an operating frequency of the wireless power transfer system, wherein the determined operating frequency is a frequency of one of the plurality of input voltage signals that minimizes variation of a voltage gain among the plurality of first output voltage signals and the plurality of second output voltage signals.”
There is no cited art that discloses a controller receiving a communication of the first plurality of output voltage signals and the plurality of second output voltage signals form the voltage sensor to determine the operating frequency which minimizes the variation of gain among the plurality of first output voltage signals and the plurality of second output voltage signals as claimed.

Claims 26-30 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849